Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the pump comprises a separate power supply to the motor-fan assembly. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berfield (US Patent No US 6119304 A).
	Regarding Claim 1, Berfield teaches A wet-dry vacuum device assembly (Fig. 13) comprising: a housing (32);
 	a motor-fan assembly (93 and 68) mounted in the housing (32) and arranged to generate an air flow along an airflow path between a dirty air inlet (40) and a clean air exhaust (54).
 	a tank (interior of 32) positioned along the airflow path and arranged to capture liquid entrained in the dirty air flow (Col 1 Line 45-46 “In accordance with one aspect of the present invention, a vacuum cleaner has a tank having an inlet for receiving liquid material and defining an interior,”); and 
a removable pump accessory (120, including inlet 231 and intake assembly 216 Col 2 Line 42-46 “The pump adapter assembly may be removable from the vacuum cleaner and the pump adapter assembly may separate from the vacuum cleaner along the connection between the upper and lower pump assemblies and along the connection between upper and lower portions of the liquid discharge assembly.”) mountable to the housing (32), the removable pump accessory comprising:
a pump; (128) 
a fluid inlet (231) in fluid communication with the tank (interior of 32) and the pump (128); and
a fluid outlet (56) in fluid communication with the pump and connectable to an exterior hose (190); 
wherein the pump is arranged to move captured liquid in the tank from the fluid inlet  (Berfield Abstract “A vacuum cleaner has an electric motor driving an air impeller for creating low pressure and a pump which draws liquid material through an inlet tube from the bottom of a tank and expels it from the tank. ”) to the fluid outlet (Berfield Col 8 Line 13-17 “and the vacuum cleaner discharge opening 56 creating a complete flow path from the interior of the elbow 166 to the vacuum cleaner discharge opening 56, which allows liquid to be discharged from the vacuum cleaner 30.”).
	Regarding Claim 2, Berfield teaches all the limitations of claim 1 and further teaches wherein the removable pump accessory comprises a frame (110) mountable to the housing (32).
	Regarding Claim 3, Berfield teaches all the limitations of claim 2 and further teaches wherein the housing (32 and 44) comprises a body portion (32) and a lid (44) mountable on the body portion (32) and at least a portion of the frame is mountable between the body portion and the lid (See Figure 13 of Berfield).
	Regarding Claim 4, Berfield teaches all the limitations of claim 1 and further teaches wherein the wet-dry vacuum device assembly comprises a vacuum hose (43) in fluid communication with the dirty air inlet (40) and the vacuum hose (43) is positionable adjacent to the exterior hose (190) (see figure 13).
Regarding Claim 7, Berfield teaches all the limitations of claim 1, wherein the pump (128) is electrically connectable to the same power supply (power cord 64 is the only power cord connected to the cleaner) as the motor-fan assembly (93 and 68).
Regarding Claim 8, Berfield teaches all the limitations of claim 1 and in addition teaches wherein the wet-dry vacuum device assembly comprises an actuator configured to actuate the motor-fan assembly and the pump (Col 10 Line 43-47 “Referring to FIG. 13, to operate the vacuum cleaner 30 in combined wet vacuuming mode and pumping mode operation, the user first turns the motor 93 "ON" by engaging the actuator 62. The now energized motor 93 simultaneously turns the air impeller 74 and the pump impeller 104 via the motor shaft 76/shaft extension 356 combination.” ).
Regarding Claim 9, Berfield teaches all the limitations of claim 1, and in addition wherein the fluid inlet (231) comprises an inlet hose (214) extending to the bottom of the tank (see figure 13 of Berfield where hose extends downward from pump 128 into the tank).
Regarding Claim 10, Berfield teaches all the limitations of claim 1, and in addition wherein the removable pump accessory (120, including inlet 231 and intake assembly 216) comprises a filter (foam filter 116 and cloth filter 118) arranged to remove debris entrained in the dirty airflow (Col 5 Line 47-53 “Referring again to FIG. 3, the lid cage 106 includes several braces 108 that support a bottom plate 110. The bottom plate 110 defines an oblong opening 112. A removable foam filter 116 surrounds the circumference of the lid cage 106 and, as depicted in FIG. 3, a cloth filter 118 may be placed around the lid cage 106 during dry use of the vacuum cleaner 30 to keep dust from entering the opening 112 and interfering with the lid cage assemblies.”). 
Regarding Claim 11, Berfield teaches all the limitations of claim 1, and in addition teaches wherein the pump is a self-priming pump (Col 11 Line 8-9 “the pump 128 Is capable of self-priming”).
Regarding Claim 12 Berfield teaches, A pump accessory for a wet-dry vacuum device (see Fig. 13), the pump accessory (128) being removably mountable to a housing of the wet-dry vacuum device (128, including inlet 231 and intake assembly 216 Col 2 Line 42-46 “The pump adapter assembly may be removable from the vacuum cleaner and the pump adapter assembly may separate from the vacuum cleaner along the connection between the upper and lower pump assemblies and along the connection between upper and lower portions of the liquid discharge assembly.”), the pump accessory comprising: 
a pump (128);
 	a fluid inlet (231) in fluid communication with a tank (interior of 32) of the wet-dry vacuum device (34) arranged to capture liquid entrained in a dirty air flow and the pump (Col 8 Line 64-67 “Also formed in the top of the hollow body 250 is a liquid inlet opening 282 which provides fluid communication between the interior of the hollow body 250 and the tank 32.”);
a fluid outlet (56) in fluid communication with the pump (128) and connectable to an exterior hose (190);
wherein the pump is arranged to move captured liquid in the tank from the fluid inlet to the fluid outlet (abstract: “a pump which draws liquid material through an inlet tube from the bottom of a tank and expels it from the tank.”) .
Regarding claim 13, Berfield teaches all the limitations of claim 12 and further teaches wherein the removable pump accessory comprises a frame (110) mountable to the housing (32).
Regarding claim 14, Berfield teaches all the limitations of claim 13 and further teaches wherein the housing (32) comprises a body portion (32) and a lid (44) mountable on the body portion (34) and at least a portion of the frame is mountable between the body portion and the lid (See Figure 3 of Berfield).
Regarding claim 15, Berfield teaches all the limitation of claim 12 and further teaches wherein the pump (128) is electrically connectable to the same power supply (power cord 64 is the only power cord connected to the cleaner) as the motor-fan assembly (93 and 68).
Regarding claim 16, Berfield teaches all the limitations of claim 12 and further teaches wherein the fluid inlet (231) comprises an inlet hose (214) extending to the bottom of the tank (see figure 13 of Berfield where hose extends downward from pump 128 into the tank).
Regarding Claim 17, Berfield teaches all the limitations of claim 12, and in addition wherein the removable pump accessory (120) comprises a filter (foam filter 116 and cloth filter 118) arranged to remove debris entrained in the dirty airflow (Col 5 Line 47-53 “Referring again to FIG. 3, the lid cage 106 includes several braces 108 that support a bottom plate 110. The bottom plate 110 defines an oblong opening 112. A removable foam filter 116 surrounds the circumference of the lid cage 106 and, as depicted in FIG. 3, a cloth filter 118 may be placed around the lid cage 106 during dry use of the vacuum cleaner 30 to keep dust from entering the opening 112 and interfering with the lid cage assemblies.”). 
Regarding Claim 18, Berfield teaches all the limitations of claim 12, and in addition teaches wherein the pump is a self-priming pump (Col 11 Line 8-9 “the pump 128 is capable of self-priming”).
Regarding Claim 19, Berfield teaches A wet-dry vacuum device assembly (see Fig. 13) comprising:
a housing (32);
a motor-fan assembly (93 and 68) mounted in the housing (32) and arranged to generate an air flow along an airflow path between a dirty air inlet (40) and a clean air exhaust (54).
a tank (Interior of 32) positioned along the airflow path and arranged to capture liquid entrained in the dirty air flow (Col 1 Line 45-46 “In accordance with one aspect of the present invention, a vacuum cleaner has a tank having an inlet for receiving liquid material and defining an interior,”); and 
a removable pump accessory (120, including inlet 231 and intake assembly 216 Col 2 Line 42-46 “The pump adapter assembly may be removable from the vacuum cleaner and the pump adapter assembly may separate from the vacuum cleaner along the connection between the upper and lower pump assemblies and along the connection between upper and lower portions of the liquid discharge assembly.”) mountable to the housing (32), the removable pump accessory comprising:
a pump (128);
a fluid inlet (231) in fluid communication with the tank (interior of 32) and the pump (128); and
a fluid outlet (56) in fluid communication with the pump and connectable to an exterior hose (190); 
wherein the pump is arranged to move captured liquid in the tank from the fluid inlet to the fluid outlet (Col 8 Line 13-17 “and the vacuum cleaner discharge opening 56 creating a complete flow path from the interior of the elbow 166 to the vacuum cleaner discharge opening 56, which allows liquid to be discharged from the vacuum cleaner 30.”); and
a water filter accessory (256) positioned on the liquid flow path on a fluid inlet (231) side of the pump (128).
Regarding Claim 20, Berfield teaches all the limitations of claim 19 and in addition teaches wherein the water filter accessory (256) is mountable to the removeable pump accessory (hollow body 250 is a part of the removable pump accessory) or over the dirty air inlet on housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berfield (US Patent No US 6119304 A) in view of Parr (US Patent Pub US 20060123587 A1).
Regarding Claim 5, Berfield teaches all the limitations of claim 1 and in addition teaches wherein the wet-dry vacuum device assembly comprises a vacuum hose (43) in fluid communication with the dirty air inlet (40) and the vacuum hose (43) and the exterior hose (190)
But does not teach wherein the vacuum hose and the exterior hose are a single hose accessory.
However, Parr does teach wherein the exterior hose (496) and the vacuum hose (800) are a single hose accessory (exterior hose is located inside the vacuum hose see figure 27). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum and exterior hose of Berfield to incorporate them into a single hose accessory, as doing so would allow for applying a cleaning liquid to a surface to be cleaned, then removing said cleaning liquid. Or would allow a user to apply cooling liquid to a work piece then allow the used cooling liquid to be vacuumed back up and recycled.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berfield (US Patent No US 6119304 A) in view of Sclafani (US Patent Pub US 20020066153 A1).
Regarding Claim 6, Berfield teaches all the limitations of claim 1, but does not explicitly teach the pump comprises a separate power supply to the motor-fan assembly.
However, Sclafani does teach the pump comprises a separate power supply to the motor-fan assembly (Sclafani Para [0031] “Turning now to FIG. 3, the motor housing 14, which contains the power system 58 that supplies a means for suctioning needed to remove the cleaning solution 33 from the floor surface 34, is best shown. The power system 58 includes a suction motor 60, an associated suction motor circuit 76, a power means 62, such as batteries 64 which also can be rechargeable, cells or a direct AC power source 66 (as shown in FIG. 7), a pump 68, a master switch 70 having first and second positions and a gravity switch 72, such as a mercury switch 74 (as shown in FIG. 2) or a weighted micro-switch 82. A plurality of wires (not referenced but shown) extend between the suction motor 60, the power means 62, the pump 68, the master switch 70 and the gravity switch 72 and provide the necessary electrical connections therebetween. Masters switch means 70 are well known in the art and therefore will not be disclosed in detail herein. It is sufficient to state that when the master switch 70 is in the first position, power is not supplied to the cleaning device 10.” And Sclafani Para [0038] “In the preferred embodiment, separate motors drive the power-driven brush 78 and the pump 68. However, a single motor (not shown) can power both the power-driven brush 78 and the pump 68. In this configuration, the gravity switch 72 would selectively transfer power from the single motor to either the power-driven brush 78 or the pump 68.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power supply of the cleaner to include a battery as this would allow the user to separately control the pump and vacuum motor. Allowing the user to easily empty the tank of liquid without the vacuum running, instead of recycling the liquid back into the tank if the vacuum was running.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawyer (US Patent No US 4179768 A) teaches a similar configuration of a wet/dry vacuum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./             Examiner, Art Unit 3723       

/ANNE M KOZAK/             Supervisory Patent Examiner, Art Unit 3723